DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 04/28/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a portable optic metrology thermal chamber module (150 @ figure 1) in claims 1-18.
a module mount coupling (201 @ figure 2) in claim 1.
a module mounting interface (299 @ figure 2) in claim 1.
a unit to the support in a predetermined position relative to the metrology system stimulus source in claim 1.
a unit for moving to and removing from the predetermining position of the metrology system in claim 1.
a number of other different portable optic metrology thermal chamber modules (150A-150n @ figure 2 and paragraph [0060]) in claim 4 and 8.
one of the other different interchangeable portable optic metrology thermal chamber modules (150A-150n @ figure 2 and paragraph [0060]) in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1; these claims invokes 112(f) as discussed above. The claims provide for the “a unit to the support in a predetermined position relative to the metrology system stimulus source” and  “a unit for moving to and removing from the predetermining position of the metrology system” but in the specification does not show clearly the structures for these "units" to perform the claimed inventions. While the paragraphs [0047] of the specification discloses “the one or more shuttles 120, 121 may be movable as a unit along the prismatic joint 190”, the paragraph [0049] of the specification discloses “the θ-drive motor 108 may be an integral unit”, or the paragraphs [0054] of the specification discloses “modularly mount the portable optic metrology thermal chamber module 150 as an integral unit to a support 298 (e.g., such as one of the shuttles 120, 121) of the optic metrology system 100 of (e.g., having) the metrology system stimulus source 102. The module mounting interface 299 is configured so as to removably couple the portable optic metrology thermal chamber module 150 as a unit to one of the support 298 in a predetermined position relative to the metrology system stimulus source 102”, the specification fails to discloses structure that corresponds to these types of units in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Thus, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 5,661,816) in view of Ranish et al (US 2014/0376897).
Regarding claim 1; Fantone et al discloses a portable optic metrology chamber module (12 @ figure 1) of an optic metrology system (10 @ figure 1) comprising: 
a housing (12 @ figure 1) defining a chamber, wherein the chamber (12 @ figure 1) being arranged for holding an optic device under test (13 @ figure 1) within the isolated environment; 
the housing (12 @ figure 1) having an optic stimulus entry aperture (col.2 lines 47-50: e.g., an example of this approach utilizes a rotating radial grating with a slit aperture as an object. Here, a pinhole is placed in the focal plane of the lens, and the light passing through it is monitored with a detector) configured and disposed with respect to the optic device under test (13 @ figure 1) within the chamber (12 @ figure 1), for entry of a stimulus beam (figure 1), from a metrology system stimulus source (14 @ figure 1) outside the l chamber (12 @ figure 1), through the optic stimulus entry aperture (col.2 lines 47-50) onto an entry pupil of the optic device under test (13 @ figure 1) to an image analyzer (detector 16 @ figure 1 coupled to a computer 18 @ figure 1); and 
a module mount coupling (cover around test lens 13 @ figure 1) connected to the housing (12 @ figure 1), the module mount coupling (cover around test lens 13 @ figure 1) defining a module mounting interface (50, 52 @ figure 1) of the portable optic metrology chamber module (10 @ figure 1) so as to modularly mount the portable optic metrology chamber module (12 @ figure 1) to a support of a metrology system (10 @ figure 1) of the metrology system stimulus source (14 @ figure 1), the module mounting interface (50, 52 @ figure 1) being configured so as to removably couple the portable optic metrology chamber module as a unit (col.6 lines 10-14: e.g., a motor driven table 12 for holding and translating one or test lenses 13, a source 14 for presenting a target to test lens 13 and col.6 lines 37-40: e.g., motors 50 and 52 and two other motors (not shown) for moving test lens 13 along standard orthogonal x, y, z axes and rotating it about its nodal plane around the z-axis) to the support in a predetermined position relative to the metrology system stimulus source (14 @ figure 1), and the housing (12 @ figure 1) is sized and shaped so that the portable optic metrology chamber module (12 @ figure 1) is portable as a unit for moving to and removing from the predetermined position of the metrology system (10 @ figure 1). See figures 1-18
Fantone et al discloses all of feature of claimed invention except for the thermal chamber with a thermally isolated environment therein isolated from ambient atmosphere. However, Ranish et al teaches that it is known in the art to provide the thermal chamber (100 @ figure 1) with a thermally isolated environment therein isolated from ambient atmosphere (paragraph [0032]: e.g., a portion of the lamphead assembly 105 is outside of the interior volume 120 (i.e., in ambient atmosphere)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine portable optic metrology chamber module of Fantone et al with the thermal chamber with a thermally isolated environment therein isolated from ambient atmosphere as taught by Ranish et al for the purpose of improving temperature control of the lamphead within a thermal process chamber.
Regarding claim 9; Fantone et al discloses the housing (12 @ figure 1) is configured so that the chamber (12 @ figure 1) defined thereby has a variably selectable size matched to a size of the device under test (13 @ figure 1).  Fantone et al discloses all of feature of claimed invention except for the thermal chamber. However, Ranish et al teaches that it is known in the art to provide the thermal chamber (100 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine portable optic metrology chamber module of Fantone et al with the thermal chamber as taught by Ranish et al for the purpose of improving temperature control of the lamphead within a thermal process chamber.
Regarding claim 11; Fantone et al discloses the device under test is an afocal lens (13 @ figure 1), and the image analyzer (16, 18 @ figure 1) registers an image outside an inner wall of the chamber (12 @ figure 1), generated by the lens (13 @ figure 1) within the chamber (12 @ figure 1), so as to characterize optic performance of the lens (13 @ figure 1) at a predetermined temperature of the lens (13 @ figure 1) set by the chamber (12 @ figure 1), where the lens (13 @ figure 1) is stimulated by the stimulus beam from the light source (14 @ figure 1). Fantone et al discloses all of feature of claimed invention except for the thermal chamber. However, Ranish et al teaches that it is known in the art to provide the thermal chamber (100 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine portable optic metrology chamber module of Fantone et al with the thermal chamber as taught by Ranish et al for the purpose of improving temperature control of the lamphead within a thermal process chamber.
Regarding claim 13; Fantone et al discloses the stimulus beam generated by the metrology system stimulus source (14 @ figure 1) onto the entry pupil is a collimated beam (col.7 lines 14-21: e.g., an arrangement has a light source focused on the target which, in turn, fills the numerical aperture of collimating optics), or a diverging beam, or a converging beam.  
It is noted that the term “or” is alternative.
Regarding claim 14; Fantone et al discloses the stimulus beam generated by the metrology system stimulus source (14 @ figure 1) onto the entry pupil is an interferometer beam (col.3 lines 57-60: e.g., The MTF of a system may also be measured with an interferometer by one of two methods: auto-correlating the pupil function of the lens-under-test or analyzing the PSF calculated by Fourier transforming the pupil wavefrom).  

Allowable Subject Matter
Claims 2-3, 4-8, 10, 12, and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails discloses or render obvious a portable optic metrology thermal chamber module comprising all the specific elements with the specific combination including the housing comprises an exterior insulating case and a heat exchanger disposed at least in part within the insulating case, and the heat exchanger defines at least a 2peripheral wall of the thermal chamber holding the thermally isolated environment in set forth of claim 2.
The prior art of record, taken alone or in combination, fails discloses or render obvious a portable optic metrology thermal chamber module comprising all the specific elements with the specific combination including the housing defines a predetermined optic metrology characteristic of the portable optic metrology thermal chamber module that corresponds to the device under test held in the thermal chamber, and the portable optic metrology thermal chamber module is selectably interchangeable from a number of other different portable optic metrology thermal chamber modules, each with a different predetermined optic metrology characteristic that specifically corresponds to at least one other different device under test so as to differentiate the portable optic metrology thermal chamber module from each of the other selectably interchangeable portable optic metrology thermal chamber modules in set forth of claim 4.
The prior art of record, taken alone or in combination, fails discloses or render obvious a portable optic metrology thermal chamber module comprising all the specific elements with the specific combination including the device under test is a lens having a focal plane exterior to an inner wall of the thermal chamber, and the image analyzer registers an image outside the inner wall of the thermal chamber, generated by the lens within the thermal chamber, so as to characterize optic performance of the lens at a 4predetermined temperature of the lens set by the thermal chamber, where the lens is stimulated by the stimulus beam in set forth of claim 10.
The prior art of record, taken alone or in combination, fails discloses or render obvious a portable optic metrology thermal chamber module comprising all the specific elements with the specific combination including the device under test is a camera and the image analyzer is a camera image sensor of the camera inside the thermal chamber, that registers an image generated by the camera, stimulated within the thermal chamber, onto a sensor field of the camera image sensor so as to characterize optic performance of the camera at a predetermined temperature of the camera set by the thermal chamber in set forth of claim 12.
The prior art of record, taken alone or in combination, fails discloses or render obvious a portable optic metrology thermal chamber module comprising all the specific elements with the specific combination including the housing has a registration face with indicia having optically registrable features determinative of position of the registration face, the optically registrable 5features being registrable with the image analyzer so as to determine positioning of the image analyzer relative to the device under test within the thermal chamber, and effect characterization of optic performance of the device under test at different predetermined temperatures of the device under test set with the thermal chamber in set forth of claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Orband (US Patent No. 9,217,687) discloses a system for quickly measuring and displaying in real-time a variety of performance characteristics of IR optical components such as lenses, or the like.
2) Robertson (US Patent No. 4,738,532) discloses a method is disclosed for calibrating an optical measuring system of the type which reproducibly projects a beam of light over an extended period of time. The deviation between an incident beam and a reflected beam is measured on both sides of a parallel-sided calibration mirror

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 7, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886